Exhibit 10.1

 

FIRST AMENDMENT TO CONSULTING AGREEMENT

 

This FIRST AMENDMENT TO CONSULTING AGREEMENT (“First Amendment”) is made as of
the 1st day of June, 2011 by and between LEVEL 3 COMMUNICATIONS, LLC, a Delaware
limited liability company (“Company”), whose address is 1025 Eldorado Boulevard,
Broomfield, CO 80021 and THOMAS C. STORTZ (“Consultant”), whose address is 13
Waterside Terrace, Englewood, CO, 80113.

 

WHEREAS, Consultant and Company desire to amend the Consulting Agreement dated
February 16, 2011 to temporarily suspend the Term of the Consulting Agreement in
accordance with the terms set forth herein;

 

WHEREBY, Company and Consultant hereby agree as follows:

 

1.              Capitalized Terms.  Capitalized terms used in this First
Amendment and not otherwise defined herein shall have the same meaning as set
forth in the Consulting Agreement.

 

2.              Term.  Consultant has accepted a position of employment with
Company effective June 1, 2011.   Consultant and Company agree to suspend the
remaining ten months of the Term of the Consulting Agreement until such time as
Consultant’s employment with the Company is terminated.  Immediately upon the
termination of Consultant’s employment with Company, the Consulting Agreement
shall become effective, in accordance with its terms and conditions, for the
remaining ten month Term of the Consulting Agreement, subject to any
cancellation or termination rights as set forth in the Consulting Agreement.

 

3.              Entire Agreement.  This First Amendment, together with the
Consulting Agreement, constitutes the entire agreement between the parties
relating to the subject matter hereof, and supersedes all prior understandings,
agreements and documentation relating to the subject matter hereof.  This First
Amendment may be amended only by an instrument executed by Company and
Consultant.

 

4.              Severability.  If any provision of this First Amendment is held
to be unenforceable for any reason, it shall be modified rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible. 
In any event, all other provisions of this First Amendment shall be deemed valid
and enforceable to the fullest extent possible.

 

 

LEVEL 3 COMMUNICATIONS, LLC

 

 

 

By:

/s/ James Q. Crowe

 

Name:

James Q. Crowe

 

Title:

Chief Executive Officer

 

 

 

 

CONSULTANT

 

 

 

 

By:

/s/ Thomas C. Stortz

 

Thomas C. Stortz

 

--------------------------------------------------------------------------------

 